Johnson, J.,
dissenting. Both the arresting officer and the trial judge repeatedly referred to this case as a close case, a judgment call. In such a close case, I think we must defer to the decision made by the trial court. The court made a discretionary decision, crediting the evidence that the officer observed very borderline behavior, behavior not clearly unlawful, and that decision should be upheld.
A judge’s knowledge of background facts and community norms may legitimately be used in evaluating what is reasonable or unreasonable in a given situation. See Ornelas v. United States, 517 U.S. 690, 699 (1996). It is true, as the court observed, that Vermonters commonly drive closer to the middle of dirt roads than they do on paved roads; this is exactly the sort of background information that may inform a court’s decision. Although the court left it unstated, there are good reasons why this custom exists. Vermont’s dirt roads lack shoulders and abound in ditches. In order to avoid any mishaps with the edge of the road, either in the trees or the ditches, Vermonters commonly edge toward the center of dirt roads and then move right when another ear approaches. This kind of background information is plainly part of the “totality of the circumstances,” State v. Crandall, 162 Vt. 66, 70, 644 A.2d 320, 323 (1994), that a police officer’s reasonable suspicion must consider. And where the trial court evaluating that suspicion, cognizant of the realities of Vermont’s dirt roads, concluded that the officer’s suspicion was not reasonable, we ought not to overturn that determination. I am authorized to state that Justice Skoglund joins in this dissent.